DETAILED ACTION
Response to Amendment
Claims 10-11, 20-21, and 25 have been rejected under 35 U.S.C. 112(b).
In light of the amended claims, the previous 35 U.S.C. 103 rejections have been withdrawn.
Claims 1, 4, 6-9, 12-16, 18-19, and 22-24 contain allowable subject matter.

Notice to Applicant
In the amendment dated 07/18/2022, the following has occurred: claims 1, 11-12, and 20 have been amended; claims 2-3, 5, and 17 have been canceled; claims 4, 6-10, 13-16, and 18-19 have remained unchanged; and claims 21-25 have been added.
Claims 1, 4, 6-16, and 18-25 are pending.
Effective Filing Date: 04/13/2016

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/20/2022 and 09/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant has amended the claims and argues with respect to these newly amended claims. These arguments are deemed moot in view of Examiner withdrawing the previous 35 U.S.C. 103 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 20-21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 21 and 25 is a relative term which renders the claim indefinite. The terms “about 10 minutes” or “about 8 hours” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes of bounds of something being “about 10 minutes” is unclear. For example, if something is exactly 10 minutes the timing is definite, whereas if something is “about” 10 minutes then it would depend on one’s perception of what is “about” 10 minutes. Therefore the metes and bounds of these “about” limitations can change from person to person.
The term “close” in claim 10 has a similar issue as the term “about” in claims 21 and 25 above. The metes of bounds of something being “close to the time” is unclear. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 11 and 20 recite “said status information with data located in a server, said status information with historical status data content, said status information with assessment data, said status information with status information from other patients in the vicinity of each one of said plurality of patients, with data from other patients having similar diagnosis, with data from scientific and medical publications, with data manually inserted by the doctor and any combination thereof.” Examiner is unsure of what the newly underlined limitations are being compared with, thus making these limitations unclear. For example, each underlined option recites “with data” but each of these limitations are not preceded by something so a comparison is not occurring. Examiner is interpreting that “said status information” is being compared with each data from the newly-underlined section above.
Additionally, the term “similar” in claims 11 and 20 is indefinite because the metes of bounds of something being “similar” to something else is unclear. More specific to the claims, any second diagnosis could be similar to a first diagnosis depending on how one defines “similar”. For example, all diagnoses are “similar” to each other because they each are diagnoses. Simply being a diagnosis could define similarity. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Allowable Subject Matter
Claims 1, 4, 6-9, 12-16, 18-19, and 22-24 contain allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626    

/EVANGELINE BARR/Primary Examiner, Art Unit 3626